NO. 12-08-00403-CR

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

PATRICIA DUNBAR EMMONS,                                    §    APPEAL FROM THE 7TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant and
her counsel. No decision having been delivered by this court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.
Opinion delivered February 11, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                               COURT OF APPEALS
          TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT

                                        FEBRUARY 11, 2009


                                     NO. 12-08-00403-CR

                              PATRICIA DUNBAR EMMONS,
                                           Appellant
                                               V.
                                  THE STATE OF TEXAS,
                                           Appellee
                            Appeal from the 7th Judicial District Court
                        of Smith County, Texas. (Tr. Ct. No. 007-0282-08)
                      THIS CAUSE came on to be heard on the motion of the Appellant to dismiss

the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and

DECREED by this Court that the motion be GRANTED , the appeal be DISMISSED , and that this

decision be certified to the court below for observance.

                      By per curiam opinion.
                      Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                     THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 7TH JUDICIAL DISTRICT COURT OF SMITH COUNTY, GREETINGS:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 11th
day of February, 2008, the cause upon appeal to revise or reverse your judgment between

                         PATRICIA DUNBAR EMMONS, Appellant

                      NO. 12-08-00403-CR; Trial Court No. 007-0282-08

                                     By per curiam opinion.

                              THE STATE OF TEXAS, Appellee

was determined; and therein our said Court made its order in these words:

        “THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the motion be GRANTED , the appeal be DISMISSED , and that this decision be
certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the ______ day of __________________, 200____.
                       CATHY S. LUSK, CLERK


                      By:_______________________________
                        Deputy Clerk